IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-60010
                         Summary Calendar
                        __________________


JERRY D. GRAVES,

                                     Plaintiff-Appellant,

versus

JIMMY PARKER; CHRISTOPHER EPPS; GREGORY BRIGGS;
JOHN DOE COLEMAN; ORA DAVIS; SAM WEBB; LEVON JACKSON;
JOHNNY MOORE; FLOYD BASS; RAYFORD JONES; JAMES DORSEY;
JERRY NORWOOD; EDWARD HARGETT, SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:94-CV-317-B-A
                        - - - - - - - - - -
                           March 26, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Mississippi prisoner Jerry D. Graves appeals the district

court's dismissal of his complaint for failure to exhaust his

administrative remedies with the Mississippi Department of

Corrections.   Graves has not established that a monetary remedy



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60010
                                 -2-

is unavailable or that there is "doubt as to whether the agency

[is] empowered to grant effective relief."    McCarthy v. Madigan,

503 U.S. 140, 147 (1992).    Thus, he has failed to show that the

district court abused its discretion by dismissing the suit

because Graves disregarded its instructions to exhaust prison

administrative remedies.    FED. R. CIV. P. 41(b); McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).

     AFFIRMED.